                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

QUORDALIS V. SANDERS,

       Petitioner,

v.                                                                Case No. 18-CV-628

BRIAN FOSTER,

       Respondent.


                           DECISION AND ORDER
_____________________________________________________________________________

       Quordalis V. Sanders, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Sanders was convicted of exposing his genitals to a child,

disorderly conduct, causing a child to view sexually explicit conduct, and stalking, all as a

repeat offender. He was sentenced to two years of imprisonment and three years of extended

supervision. Sanders contends that his conviction and sentence are unconstitutional. For the

reasons stated below, the petition for a writ of habeas corpus will be denied and the case

dismissed.

                                      BACKGROUND

       In December 2013, Sanders was charged in Racine County with exposing his genitals

to a child, disorderly conduct, causing a child to view sexually explicit conduct, and stalking,

all as a repeat offender. (Docket # 26-2.) The charges stemmed from repeated complaints by

the teenaged victim, E.M., who testified that Sanders would park outside the restaurant where

she worked and watch her, and twice exposed himself and engaged in lewd behavior while

watching her. (Trial Day Two Transcript at 20–36, Docket # 35-1 at 19–35.)
       Following a two-day jury trial, Sanders was found guilty on all counts and sentenced

to five years, consisting of two years of imprisonment and three years of extended supervision.

(Docket # 26-2.) Sanders filed a postconviction motion arguing ineffective assistance of

counsel, and a Machner hearing was held. (Docket # 32-9.) Counsel for Sanders filed a no-

merit brief in the court of appeals (Docket # 26-3), to which Sanders responded (Docket #

26-4). On August 30, 2017, the court of appeals summarily affirmed the judgment of

conviction. (Docket # 5-1 at 1–9.) The court denied Sanders’ motion for reconsideration on

June 2, 1017. (Docket # 5-1 at 12.) The Wisconsin Supreme Court denied review on February

13, 2018. (Docket # 5-1 at 10.) On June 2, 2017 Sanders repeated his arguments in a petition

for writ of habeas corpus in the court of appeals (Docket # 26-6), which was dismissed on

September 29, 2017 for failure to serve process (Docket # 5-1 at 17).

       Sanders filed a petition for a writ of habeas corpus in this court on April 19, 2018

(Docket # 1), and an amended petition on May 21, 2018 (Docket # 5).

                                 STANDARD OF REVIEW

       Sanders’ petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,” 28

U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as established

by the United States Supreme Court” if it is “substantially different from relevant [Supreme



                                                2
Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000) (quoting Williams

v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit recognized the narrow

application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ of
       habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever the

state court ‘unreasonably applied [a clearly established] principle to the facts of the prisoner’s

case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir. 1997).

In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law erroneously
       or incorrectly. Rather, that application must also be unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532 U.S.

951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must determine

that the state court decision was both incorrect and unreasonable. Washington, 219 F.3d at

627.

       Habeas relief is available only for state court decisions that are contrary to federal law.


                                                 3
This court may not review whether a state court properly applied its own state laws. Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”).

                                           ANALYSIS

       Sanders’ amended petition argues that he is entitled to a writ of habeas corpus on

multiple grounds, including bias of the magistrate who issued his arrest warrant (Docket # 5

at 6), lack of probable cause for the arrest warrant (id. at 6–7), vindictive prosecution and

prosecutorial misconduct (id. at 7–8), insufficiency of the evidence (id. at 8–9), and ineffective

assistance of trial and appellate counsel (id. at 9).

       1.      Procedural Default

       Most of Sanders’ claims have been procedurally defaulted for failure to exhaust at the

state level. A federal court may not entertain a petition from a prisoner in state custody unless

the petitioner has exhausted available state remedies prior to seeking federal habeas relief. See

28 U.S.C. § 2254(b); Malone v. Walls, 538 F.3d 744, 753 (7th Cir. 2008). “This so-called

exhaustion-of-state-remedies doctrine serves the interests of federal-state comity by giving

states the first opportunity to address and correct alleged violations of a petitioner’s federal

rights.” Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007). Inherent in the habeas

petitioner’s obligation to exhaust his state court remedies before seeking relief in habeas

corpus is the duty to fairly present his federal claims to the state courts. Lewis v. Sternes, 390

F.3d 1019, 1025 (7th Cir. 2004). For a constitutional claim to be fairly presented to a state

court, both the operative facts and the controlling legal principles must be submitted to that

court. Verdin v. O’Leary, 972 F.2d 1467, 1474 (7th Cir. 1992). Whether a petitioner has done

so depends on several factors, including: (1) whether the petitioner relied on federal cases that


                                                 4
engage in constitutional analysis; (2) whether the petitioner relied on state cases which apply

a constitutional analysis to similar facts; (3) whether the petitioner framed the claim in terms

so particular as to call to mind a specific constitutional right; and (4) whether the petitioner

alleged a pattern of facts that is well within the mainstream of constitutional litigation.

Sweeney v. Carter, 361 F.3d 327, 332 (7th Cir. 2004) (internal quotation and citation omitted).

       Sanders’ briefs are difficult to follow, but construing his appellate brief as liberally as

possible, Sanders appears to have presented three arguments to the court of appeals: (1)

ineffective assistance of trial counsel for failing to request a jury instruction on other-acts

evidence or moving to sever the stalking charge (Docket # 26-4 at 7–9); (2) ineffective

assistance of appellate counsel for failing to file a Notice of Appeal and instead filing a no-

merit report (id. at 9); and (3) insufficiency of the evidence on the stalking charge (id. at 10–

11). On this record, Sanders’ challenge to the warrant (Ground One) and claims of vindictive

prosecution and prosecutorial misconduct (Ground Two) are procedurally defaulted. In his

reply, Sanders appears to argue that the default should be excused due to ineffectiveness of

counsel and actual innocence. (Docket # 37 at 2.) However, Sanders does not develop this

argument. It is also worth noting that even if Sanders had presented his Fourth Amendment

challenge to the state court, the claims would have been barred by Stone v. Powell, 428 U.S.

465 (1976.) Thus, I conclude that he has procedurally defaulted these claims and is barred

from raising them here. 1

       2.      Ineffective Assistance of Counsel

       Sanders argues that his trial counsel was ineffective for (1) failing to file a pretrial


1
  Sanders also argues that the Respondent’s brief was untimely filed, objecting to several extensions of
time Respondent requested and this court granted. (Id. at 2–3.) Having reviewed the docket, I do not
find the Respondent’s brief untimely. The Respondent’s brief was finally due February 22, 2019
(Docket # 34), and that is the date Respondent submitted it (Docket # 36).

                                                   5
motion objecting to the multiplicity of the charges, (2) failing to move to sever the stalking

charge due to the other-acts evidence it involved, and (3) failure to request the cautionary

instruction to the jury regarding such other-acts evidence. (Docket # 5 at 9.) Sanders also

argues that appellate counsel was ineffective for failing to raise the issues of multiplicity and

sufficiency of the evidence rather than filing a no-merit report. (Id.) Because Sanders appears

not to have raised his claim of ineffective assistance of appellate counsel for failing to argue

multiplicity in state proceedings, he is procedurally barred from doing so here, and I will

address only the ineffective assistance of trial counsel claims.

       The clearly established Supreme Court precedent for ineffective assistance of counsel

is set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish ineffective assistance

of counsel, Sanders must show both “that counsel’s performance was deficient” and “that the

deficient performance prejudiced the defense.” Id. at 687. To satisfy Strickland’s performance

prong, the defendant must identify “acts or omissions of counsel that could not be the result

of professional judgment.” United States ex rel. Thomas v. O’Leary, 856 F.2d 1011, 1015 (7th

Cir. 1988) (citing Strickland, 466 U.S. at 690). “The question is whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not whether

it deviated from best practices or most common custom.” Harrington v. Richter, 131 S. Ct. 770,

788 (2011) (quoting Strickland, 466 U.S. at 689). A reviewing court must seek to “evaluate the

conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. We “must indulge

a strong presumption that counsel’s conduct falls within a wide range of reasonable

professional assistance,” id., and “strategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable,” id. at 690.

       To establish prejudice, it is “not enough for the defendant to show that his counsel’s


                                                6
errors had some conceivable effect on the outcome of the [trial].” Hough v. Anderson, 272 F.3d

878, 891 (7th Cir. 2001). A petitioner must show “that there is a reasonable probability that,

but for counsel’s errors, the result of the [trial] would have been different.” Strickland, 466

U.S. at 694. This does not mean that the defendant must show that “counsel’s deficient

conduct more likely than not altered the outcome in the case.” Id. at 693. Rather, a

“reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Id. at 694. Making this probability determination requires consideration of the totality of the

evidence before the jury. Id. at 695. A “verdict or conclusion only weakly supported by the

record is more likely to have been affected by errors than one with overwhelming record

support.” Id. at 696.

       A court deciding an ineffective assistance claim need not approach the inquiry “in the

same order or even to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Id. at 697. “[A] court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the defendant as a result

of the alleged deficiencies. The object of an ineffectiveness claim is not to grade counsel’s

performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed. Courts

should strive to ensure that ineffectiveness claims not become so burdensome to defense

counsel that the entire criminal justice system suffers as a result.” Id.

       In this case, Sanders alleges that trial counsel was deficient in her handling of evidence

of a 2010 incident with the same victim. (Docket # 5 at 9.) Sanders argues that counsel ought

to have objected to admission of that evidence, insisted on a cautionary instruction to the jury

about the use of that evidence, and tried to sever the stalking charge from the other charges


                                                7
to avoid putting that incident before the jury. (Id.)

       The court of appeals noted that, at the Machner hearing, trial counsel testified that she

had not requested the cautionary instruction because she had not wanted to draw the jury’s

attention to the earlier incident. (Docket # 5-1 at 4; Hearing Transcript at 6, Docket # 32-9.)

She also stated that she had not sought to sever the stalking charge because the judge would

have denied it as the evidence was admissible on the other counts. (Docket # 5-1 at 4; Hearing

Transcript at 6–7, Docket # 32-9.) The court of appeals upheld the trial court’s determination

that counsel had not acted deficiently, because counsel advanced a logical strategic reason for

failing to request the cautionary instruction and for failing to seek severance of the stalking

charge. (Docket # 5-1 at 7.) Sanders has not shown that this was contrary to or an

unreasonable application of Strickland; indeed, it is precisely the type of strategic decision this

court may not second-guess. Therefore, Sanders is not entitled to habeas relief on this ground.

       3.      Insufficiency of the Evidence

       Sanders argues that there was insufficient evidence to convict him of the stalking

charge. The Due Process Clause of the Fourteenth Amendment “protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute

the crime for which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). When

insufficiency of evidence is asserted as the basis for a habeas petition, the petitioner must show

“‘upon the record evidence adduced at the trial no rational trier of fact could have found proof

beyond a reasonable doubt.’” Cabrera v Hinsley, 324 F.3d 527, 533 (7th Cir. 2003) (citing

Jackson v. Virginia, 443 U.S. 307, 319, 324 (1979)). The inquiry does not require the federal

habeas court to “ask itself whether it believes that the evidence at trial established guilt beyond

a reasonable doubt.” Jackson, 443 U.S. at 319 (citing Woodby v. INS, 385 U.S. 276, 282 (1966)).


                                                8
Instead, the relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. Id.

       A federal habeas court determines the sufficiency of the evidence in reference to the

substantive elements of the criminal offense as defined by state law. See id. at 324 n.16. Under

Wis. Stat. § 940.32(2)(a), stalking requires “intentionally engag[ing] in a course of conduct

directed at a specific person that would cause a reasonable person under the same

circumstances to suffer serious emotional distress or to fear bodily injury to or the death of

himself or herself or a member of his or her family or household.” The statute defines “course

of conduct” as “a series of 2 or more acts carried out over time, however short or long, that

show a continuity of purpose,” including any of the listed actions. Wis. Stat. § 940.32(1)(a).

       Sanders argues that because the victim was temporarily out of state and at other times

not working at the restaurant between the initial exposure incident in 2010 and the later

incidents in 2013, there was no course of action showing continuity of purpose. (Docket # 5

at 8–9.) The court of appeals disagreed, holding that even if the court discounted any incident

prior to the “interruption,” there was sufficient evidence of two or more acts afterward to

support Sanders’ conviction. (Docket # 5-1 at 7–8.)

       At trial, the victim testified that in August of 2013, she returned to work at the

restaurant after having worked elsewhere for a time. (Trial Day Two Transcript at 27, Docket

# 35-1 at 26.) She stated that she sometimes saw Sanders parked outside the restaurant,

watching her and moving his lips as though speaking to her. (Id. at 28.) She stated that when

this occurred, she would tell her boss, who would tell Sanders to leave. (Id. at 28–29.) She

called police to report Sanders’ disturbing behavior on November 19, 2013 and December 1,



                                               9
2013. (Id. at 29, 30.) She testified that on December 6, 2013, she again called the police

because Sanders exposed himself and engaged in lewd behavior directed toward her. (Id. at

31–32.) A recording of the 911 call was played in court. (Id. at 35–36.)

       Based on this evidence, a rational jury could conclude that Sanders had engaged in a

continuous, purposeful course of conduct, consisting of two or more acts, to support his

conviction for stalking. Therefore, the court of appeals’ decision that the evidence was

sufficient to convict him was not unreasonable or contrary to Jackson, and Sanders is not

entitled to habeas relief on this claim.

                                           CONCLUSION

       To obtain habeas relief, Sanders must show that the state court’s decision was contrary

to or an unreasonable application of federal law. The court of appeals’ determination that

counsel was not deficient and that the evidence was sufficient to convict Sanders was not

contrary to or an unreasonable application of federal law. Sanders’ remaining claims are

procedurally defaulted. Accordingly, Sanders’ petition does not present any basis for relief

under 28 U.S.C. § 2254. The petition will be denied and this case dismissed.

                           CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue or

deny a certificate of appealability “when it enters a final order adverse to the applicant.” A

certificate of appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing

of the denial of a constitutional right, the petitioner must demonstrate that “reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were ‘adequate to deserve encouragement


                                               10
to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,

463 U.S. 880, 893, and n.4).

       When issues are resolved on procedural grounds, a certificate of appealability “should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Id.

Each showing is a threshold inquiry; thus, the court need only address one component if that

particular showing will resolve the issue. Id. at 485.

       Jurists of reason could not debate that Sanders fails to make a substantial showing of

the denial of a constitutional right. Thus, I will deny him a certificate of appealability. Of

course, Sanders retains the right to seek a certificate of appealability from the court of appeals

pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure.

                                             ORDER

       NOW, THEREFORE, IT IS ORDERED that Sanders’ amended petition for a writ

of habeas corpus (Docket # 5) is DENIED;

       IT IS FURTHER ORDERED that a certificate of appealability shall not issue.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED;

       IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 20th day of March, 2019.


                                                     BY THE COURT:

                                                     s/Nancy Joseph____________
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge

                                                11
